Case 1:20-cv-04058-KAM-LB Document 18 Filed 09/18/20 Page 1 of 1 PageID #: 54
                                             250 WEST 55TH STREET        MORR ISO N & F OERSTER LLP

                                             NEW YORK, NY 10019-9601     BEIJING , BERL IN, B OSTON ,
                                                                         BRUSSELS, DENVER , HONG KON G,
                                                                         LONDON, L OS A NGELES, NEW Y ORK,
                                             TELEPHONE: 212.468.8000
                                                                         NORTHERN VIR GIN IA, PALO ALT O,
                                             FACSIMILE: 212.468.7900     SAN D IEGO, SAN FRAN CIS CO, SH ANGHA I
                                                                         SINGAP ORE, T OKYO, WASH INGTON, D. C.
                                             WWW.MOFO.COM




 September 18, 2020                                                      Writer’s Direct Contact
                                                                         +1 (212) 336.4069
                                                                         DFioccola@mofo.com



 VIA CM/ECF

 The Honorable Judge Kiyo A. Matsumoto
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:    Samanich v. Facebook et al., 1:20-cv-04058-KAM-LB


 Dear Judge Matsumoto:

 I write on behalf of Uber Technologies, Inc. in advance of the Pre-Motion Conference this
 Court has scheduled to occur on October 8, 2020. Dkt. 8. Like Facebook and Twitter, Uber
 intends to move to dismiss Plaintiff’s frivolous complaint under Rule 12(b)(6) of the Federal
 Rules of Civil Procedure or, at a minimum, to join these motions to avoid putting duplicative
 briefing and arguments before the Court.

 Uber joins the arguments made in Facebook’s pre-motion letter. As explained in Facebook’s
 letter, Plaintiff’s complaint fails to state facts on which any relief could be granted, setting
 forth unsupported allegations that unspecified persons conspired to steal Plaintiff’s ideas for
 Facebook, Twitter, and Uber based on statements Plaintiff made in an online chatroom in the
 early 2000s. See Dkt. 1-1 (Complaint); see also Dkt. 1-4 (“Motion of Civil Claim”). The
 Court should dismiss Plaintiff’s complaint as frivolous if he seeks to litigate in forma
 pauperis. Should Plaintiff pay the filing fee, the Court should dismiss the complaint under
 Rule 12(b)(6).

 Respectfully submitted,

 /s/ David J. Fioccola
 David J. Fioccola

 cc: Plaintiff (by US Mail)



                                                1
